This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2012).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A13-1828

                                 State of Minnesota,
                                     Respondent,

                                         vs.

                                  Eric Lee Budreau,
                                      Appellant.

                                Filed August 18, 2014
                                      Affirmed
                                   Johnson, Judge

                              Cass County District Court
                                File No. 11-CR-13-23


Lori Swanson, Attorney General, St. Paul, Minnesota; and

Christopher J. Strandlie, Cass County Attorney, Benjamin T. Lindstrom, Assistant
County Attorney, Walker, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, F. Richard Gallo, Jr., Assistant
Public Defender, St. Paul, Minnesota (for appellant)


      Considered and decided by Chutich, Presiding Judge; Johnson, Judge; and

Rodenberg, Judge.
                        UNPUBLISHED OPINION

JOHNSON, Judge

       Eric Lee Budreau pleaded guilty to robbery. On direct appeal, he argues that his

plea is invalid on the ground that it is inaccurate because it is not supported by a proper

factual basis. We affirm.

                                         FACTS

       This appeal arises from an incident that occurred in the city of Cass Lake during

the early-morning hours of September 11, 2012. The state alleged that Budreau and three

other men robbed a man at gun-point after beating him with a bat, which caused him to

lose consciousness. A person who lives nearby told police that he was awakened by a

noise and saw “four guys beating up one guy” and that they were “kicking him and

punching him.” The four men took numerous items from the victim, including his boots,

sweatshirt, shirt, wallet, jewelry, and cellular telephone. The victim told police that he

had seen Budreau before the assault and believed that Budreau was the man who hit him

with the bat.

       In December 2012, the state charged Budreau with one count of first-degree

aggravated robbery, in violation of Minn. Stat. § 609.245, subd. 1 (2012); one count of

aiding and abetting first-degree aggravated robbery, in violation of Minn. Stat. § 609.245,

subd. 1, and Minn. Stat. § 609.05, subd. 1 (2012); and one count of simple robbery, in

violation of Minn. Stat. § 609.24 (2012). In May 2013, Budreau and the state entered

into an agreement by which Budreau agreed to enter an Alford/Goulette plea to simple

robbery and a straight plea to an unrelated firearms charge in a different case. In


                                            2
exchange, the state agreed to dismiss the aggravated-robbery charges and an unrelated

controlled-substance charge.     The state also agreed to recommend the presumptive

guidelines sentence for the simple-robbery charge and to recommend that it be served

concurrently with the sentence on the unrelated firearms charge.

       At the plea hearing, Budreau’s attorney asked him whether he had reviewed the

evidence, whether he had reviewed the police reports and the statements of witnesses,

and whether he agreed that “if this matter went in front of a jury and the jury -- and

people testified consistently at that trial with what they have said in the documents and

the jury saw the evidence that the state possesses that there’s a substantial likelihood that

[he] would be convicted of simple robbery.” Budreau responded in the affirmative.

Budreau’s attorney then stated, “I just want to be clear here because you’re pleading

guilty on an Alford basis.”     He again asked Budreau whether he had reviewed the

evidence in the case, whether he had reviewed the statement of the alleged victim, and

whether he agreed that “if a jury heard the testimony of [the victim] and believed that the

evidence that the state has against [him] that there’s a substantial likelihood that [he]

would be convicted of simple robbery at trial.”          Budreau again responded in the

affirmative to each of the questions. Budreau’s attorney then asked, “You want the Court

to accept these pleas?” Budreau responded, “Yes.”

       The district court accepted Budreau’s guilty plea and imposed the agreed-upon

presumptive guidelines sentence of 43 months of imprisonment, to be served

concurrently with the sentence on the unrelated firearms charge. Budreau appeals.




                                             3
                                    DECISION

      Budreau argues that his guilty plea to the simple-robbery charge is invalid. We

note that Budreau did not present this argument to the district court. Nonetheless, the

caselaw permits him to make the argument for the first time on appeal from his

conviction and sentence. The supreme court has stated that, “by pleading guilty, a

defendant does not waive the argument that the factual basis of his guilt was not

established.” State v. Iverson, 664 N.W.2d 346, 350 (Minn. 2003). The supreme court

also has stated that a defendant “is free to simply appeal directly from a judgment of

conviction and contend that the record made at the time the plea was entered is

inadequate” to establish the requirements of a valid plea. Brown v. State, 449 N.W.2d

180, 182 (Minn. 1989). Thus, this court must review the validity of Budreau’s guilty plea

even though he did not ask the district court to do so. We apply a de novo standard of

review to the validity of a guilty plea. State v. Raleigh, 778 N.W.2d 90, 94 (Minn. 2010).

      A guilty plea is invalid if it is not “accurate, voluntary and intelligent.” State v.

Ecker, 524 N.W.2d 712, 716 (Minn. 1994). As the supreme court has explained,

             The main purpose of the accuracy requirement is to protect a
             defendant from pleading guilty to a more serious offense than
             he could be convicted of were he to insist on his right to trial.
             Other possible benefits of the accuracy requirement include
             assisting the court in determining whether the plea is
             intelligently entered and facilitating the rehabilitation of the
             defendant. The purpose of the voluntariness requirement is to
             insure that the defendant is not pleading guilty because of
             improper pressures. The purpose of the requirement that the
             plea be intelligent is to insure that the defendant understands
             the charges, understands the rights he is waiving by pleading
             guilty, and understands the consequences of his plea.



                                            4
State v. Trott, 338 N.W.2d 248, 251 (Minn. 1983). If a guilty plea fails to meet any of

these three requirements, the plea is invalid. State v. Theis, 742 N.W.2d 643, 650 (Minn.

2007).

         Budreau argues that his guilty plea is invalid because it is not accurate. A guilty

plea is inaccurate if it is not supported by a proper factual basis. Ecker, 524 N.W.2d at

716. Generally, a factual basis exists if there are “‘sufficient facts on the record to

support a conclusion that defendant’s conduct falls within the charge to which he desires

to plead guilty.’” Iverson, 664 N.W.2d at 349 (quoting Kelsey v. State, 298 Minn. 531,

532, 214 N.W.2d 236, 237 (1974)). “The factual basis of a plea is inadequate when the

defendant makes statements that negate an essential element of the charged crime

because such statements are inconsistent with a plea of guilty.” Id. at 350 (citing

Chapman v. State, 282 Minn. 13, 20, 162 N.W.2d 698, 703 (1968); State v. Jones, 267

Minn. 421, 426-27, 127 N.W.2d 153, 156-57 (1964)).

         In this case, the parties agree that Budreau entered an Alford/Goulette plea. In an

Alford/Goulette plea, a defendant maintains his or her innocence but nonetheless pleads

guilty because of a belief that the state has sufficient evidence and is likely to obtain a

conviction. See State v. Goulette, 258 N.W.2d 758, 761 (Minn. 1977) (citing North

Carolina v. Alford, 400 U.S. 25, 91 S. Ct. 160 (1970)).             The factual basis of an

Alford/Goulette plea is particularly important because the plea “is not supported by the

defendant’s admission of guilt, and is actually contradicted by his claim of innocence.”

Theis, 742 N.W.2d at 649. Accordingly, a defendant submitting an Alford/Goulette plea

must “agree[] that evidence the State is likely to offer at trial is sufficient to convict” and


                                              5
should “specifically acknowledge on the record at the plea hearing that the evidence the

State would likely offer against him is sufficient for a jury, applying a reasonable doubt

standard, to find the defendant guilty.” Id. at 649. This standard is not satisfied if a

defendant admits that there is a “mere risk” that a jury will convict him. Id. at 650

(quotation marks omitted). If the defendant has made the requisite acknowledgment, the

district court must independently determine whether there is a factual basis in the record

for the conclusion that there is a strong probability that a jury would find the defendant

guilty. Id. at 649.

       Budreau’s argument has two parts. First, he contends that he did not adequately

acknowledge that the evidence is sufficient for a jury to find him guilty. Budreau relies

on the highlighted language in the following excerpts from the transcript of the plea

hearing:

              Do you believe that if this matter went in front of a jury and
              the jury -- and people testified consistently at that trial with
              what they have said in the documents and the jury saw the
              evidence that the state possesses that there’s a substantial
              likelihood that you would be convicted of simple robbery; is
              that true?

                      ....

                     You agree that if a jury heard the testimony of [the
              victim] and believed that the evidence that the state has
              against you that there’s a substantial likelihood that you
              would be convicted of simple robbery at trial?

(Emphasis added.) Budreau contends that his acknowledgement was conditioned on two

contingent events (the state’s witnesses giving testimony consistent with prior statements




                                             6
and the jury’s believing the witnesses) such that he “at most acknowledg[ed] a mere risk

that a jury would convict him.”

       In general, an Alford/Goulette plea is based on the assumption that witnesses will

give testimony that is consistent with their statements to law enforcement. In Goulette,

the supreme court endorsed the use of witness statements to develop a factual basis,

which implies that the witness statements can be taken at face value. 258 N.W.2d at 761.

Budreau separately acknowledged his awareness that the state would be required to prove

his guilt beyond a reasonable doubt. See Theis, 742 N.W.2d at 649; Williams v. State,

760 N.W.2d 8, 14 (Minn. App. 2009), review denied (Minn. Apr. 21, 2009). Thus, in this

case, the conditional nature of the questions that Budreau’s attorney posed to him does

not diminish his acknowledgment of the strength of the state’s evidence and the

likelihood of a conviction.

       Second, Budreau contends that the district court erred by not making any findings

as to whether he made a sufficient acknowledgement that the evidence is sufficient for a

jury to find him guilty and that there is a strong factual basis to support the guilty plea.

Budreau does not cite any authority for the proposition that a district court has an

obligation to make findings of that type. We do not believe that any such authority

exists. A district court’s obligation is only to “ensure that an adequate factual basis has

been established in the record.” Ecker, 524 N.W.2d at 716; see also Theis, 742 N.W.2d

at 647; Trott, 338 N.W.2d at 251-52; Williams, 760 N.W.2d at 12. This court conducts a

de novo review of the adequacy of the factual basis of the plea by reviewing the record of

the plea hearing. Raleigh, 778 N.W.2d at 94. Budreau could have asked the district court


                                             7
to expressly analyze the adequacy of the factual basis by moving to withdraw his plea

pursuant to rule 15.05 of the Minnesota Rules of Criminal Procedure, but he chose not to

do so. Thus, the district court did not err by not making findings that confirmed the

validity of Budreau’s plea.

       Budreau has not identified any other reasons why his plea is invalid. Thus, the

district court did not err by accepting Budreau’s Alford/Goulette plea to simple robbery.

       Affirmed.




                                            8